DETAILED ACTION

	Since this is a supplementary office action made to correct the previous office action, the period for reply has been restarted to begin as of the mailing date of this office action. See MPEP § 710.06.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7, 8, and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Servin (US PGPub # 2018/0216989). With respect to claim 1, the Servin reference discloses a material tracking
process (¶ 0023), comprising: 
	configuring a container (30) with a quantity sensor (12) adapted to measure the quantity of a material in the container (¶¶ 0023 & 0031);

	configuring a display (16, 34) to visually present as a function of time the material quantity relative to a predetermined threshold (¶¶ 0027, 0034, & 0036);
	determining the material quantity change within a predetermined time period based on captured sensor data (Fig. 6D; ¶ 0038): and,
	automatically presenting in the display (16, 84) the material quantity performance displayed as a function of time based on the material quantity change and the predetermined threshold (¶¶ 0008 & 0041-00430);
	With respect to claim 2, the scale of Servin monitors a prescription drug container to see if an
excessive nurmber of pills has been removed, so this is considered to be a “goal”, or target amount (¶
0004).
	With respect to claims 3 & 4 the scale of Servin can monitor consumption or accumulation (¶¶
0023 & 0035).
	With respect to claim 5, the container in certain embodiments is a bottle {Figs. 2A & 5A).
	With respect to claims 7 & 8, the Servin reference discloses monitoring both liquids and solids (¶ 0023).
	With respect to claim 10, the quality sensor is a weight sensor (¶ 0025).
	With respect to claim 11, the Servin reference discloses a material tracking apparatus, comprising:
	a container (30, 86), configured to releasably retain material;
	a processor (22);
	a quantity sensor (12), operably coupled with the processor (Fig. 1), wherein the quantity sensor (22) is configured to provide data determined as a function of the quantity of material retained
within the container (¶ 0023);

	a display (16, 84), operably coupled with the processor (Fig. 1), wherein the display (16) is configured to visually present as a function of time the material quantity change relative to a predetermined consumption goal (¶ 0038);
	a memory (26) that is not a transitory propagating signal, the memory operably and
communicatively coupled with the processor and encoding computer readable instructions,
including processor executable program instructions (¶ 0036), the computer readable instructions
accessible to the processor, wherein the processor executable program instructions, when
executed by the processor, cause the processor to perform operations comprising:
	determine the material quantity change within a predetermined time period
based on quantity sensor data (¶ 0037); and,
	automatically present in the display (84) the material quantity consumption
performance displayed as a function of time based on the material quantity change
and the predetermined consumption goal (¶¶ 0041 & 0043).
	With respect to claim 12, the display (16, 84) further comprises a plurality of human-
visible indicators, wherein each indicator of the plurality of human-visible indicators is configured
to display a plurality of distinct indications, and wherein each indication of the plurality of distinct
indications visually encodes a predetermined material quantity consumption performance range (¶ 0041).
	With respect to claim 13, the operations performed by the processor further
comprise determine the material quantity change within each time period of a plurality of
predetermined time periods (¶ 0038).
	With respect to claim 14, the apparatus further comprises a base (10) adapted to

	With respect to claim 15, the display (16) is configured in the base (Figs. 5A, 5B, 7B, & 7D).


Claims 1-4, 6, 8, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roberts et
al (US PGPub # 2005/0217903). With respect to claim 1, the Roberts reference discloses a material
tracking process (¶ 0037), comprising:
	configuring a container (7) with a quantity sensor (43) adapted to measure the quantity of a
material in the container (¶ 0043);
	configuring a display (31) to visually present as a function of time the material quantity relative to a predetermined threshold (¶ 0038);
	determining the material quantity change within a predetermined time period based or captured sensor data (¶ 0047); and,
	automatically presenting in the display (31) the material quantity performance displayed as a
function of time based on the material quantity change and the predetermined threshold (¶¶ 0038 &
0047-0048).
	With respect to claim 2, the scale has an airline imposed weight limit.
	With respect to claims 3 & 4, the scale monitors materials added or removed (¶ 0038).
	With respect to claim 6, the container is a tote bag or luggage.
	With respect to claim 8, the material added is a solid material.
	With respect to claim 10, the quality sensor (43) is a weight sensor (¶ 0043).


Claims 1, 3, 8-12, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Semeniuta (US PGPub # 2014/0246255). With respect to claim 1, the Semeniuta reference discloses a material tracking process (¶ 0002), comprising:
	configuring a container (302) with a quantity sensor (370) adapted to measure the quantity of a material in the container (¶ 0029);
	configuring a display (340) to visually present as a function of time the material quantity relative to a predetermined threshold (¶ 0030);
	determining the material quantity change within a predetermined time period based or captured sensor data (¶¶ 0034 & 0039); and,
	automatically presenting in the display (340) the material quantity performance displayed as a
function of time based on the material quantity change and the predetermined threshold (¶¶ 0032-0033, 0035, & 0037).
	With respect to claim 3, the container (302) measures consumption (¶¶ 0020, 0035, & 0038).
	With respect to claim 8, the cereal is a solid material (¶ 0037).
	With respect to claim 9, the quality sensor is a level sensor (¶ 0023).
	With respect to claim 10, the quality sensor is a weight sensor (¶ 0026).
	With respect to claims 11 & 17, the Semeniuta reference discloses a material tracking apparatus, comprising:
	a container (172, 302), configured to releasably retain material;
	a processor (220);
	a quantity sensor (210), operably coupled with the processor (Fig. 2), wherein the quantity sensor (210) is configured to provide data determined as a function of the quantity of material retained
within the container (¶ 0025);
(¶¶ 0023-0024 & 0030);
	a memory (215) that is not a transitory propagating signal, the memory operably and
communicatively coupled with the processor (Fig. 2) and encoding computer readable instructions,
including processor executable program instructions (¶¶ 0026-0027), the computer readable instructions 3accessible to the processor, wherein the processor executable program instructions, when
executed by the processor, cause the processor to perform operations comprising:
	determine the material quantity change within a predetermined time period
based on quantity sensor data (¶ 0037); and,
	automatically present in the display (225) the material quantity consumption
performance displayed as a function of time based on the material quantity change
and the predetermined consumption goal (¶ 0038).
	With respect to claim 12, the display (225) further comprises a plurality of human-
visible indicators, wherein each indicator of the plurality of human-visible indicators is configured
to display a plurality of distinct indications, and wherein each indication of the plurality of distinct
indications visually encodes a predetermined material quantity consumption performance range (¶¶ 0023-0024 & 0030).
	With respect to claim 16, the display is configured in the container (Figs. 1B & 3).
	With respect to claims 19 & 20, the quality sensor could be either a weight sensor or a level sensor (¶ 0025).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Semeniuta (US PGPub # 2014/0246255) in view of Servin (US PGPub # 2018/0216989). Although the apparatus of Semeniuta sows his apparatus monitoring the material in a box container only, and does not expressly state that his container could be a “bottle”, the Servin disclose this type of material tracking apparatus attached to a bottle as an alternative to a box container  (Fig. 2A), so it would have been obvious to modify the box like container of Semeniuta to be a bottle shape instead of a box shape as this was an art recognized alternative shape for such a container.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103.  The examiner can normally be reached on Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856       

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856